 



Exhibit 10.37
OFFICE LEASE
On This Date September 24, 1999, Lawrence R. Moats Agent and holder of power of
direction of the Beneficiary of Trust No. mp-011567, Dated March 16, 1992, With
The First Chicago Trust Company of Illinois, as Trustee (herein referred to as
“We”, “Us”, “Our”, and “Landlord”) and Royal American Bank, Inc. (herein
referred to as “You”, “Your”, “Yours” and “Tenant”) agree as follows: To lease
the Premises, defined below, under the following terms:
Basic Terms
Suite No. is 280 in a building known as 625 North Court, Palatine, Illinois,
containing approximately 2751 Rentable Square Feet of an office building
containing a total rentable area of approximately 24,228 square feet. The term
of the Lease shall begin December 1, 1999 and continue through November 30,
2004, with the following monthly installments:
From December 1, 1999 to November 30, 2000 at $3,668.00 Per Month
From December 1, 2000 to November 30, 2001 at $3,760.00 Per Month
From December 1, 2001 to November 30, 2002 at $3,854.00 Per Month
From December 1, 2002 to November 30, 2003 at $3,950.00 Per Month
From December 1, 2003 to November 30, 2004 at $4,049.00 Per Month
Real Estate Tax Stop: Real Estate Taxes paid in 1999.
Operating Expense Stop: 1999 Actual expenses
Security Deposit Amount: None
The Base Rent for a partial month shall be pro-rated on a per diem basis, if the
Term begins on other than the first day of a calendar month.
Tenant shall without set-off or deduction on the first day of each and every
month of the term stated above pay in advance to the Landlord, at the Landlord’s
address shown below, or such other address as Landlord or its agent may from
time to time designate in writing, the monthly base rent set forth above and all
taxes, assessments, insurance premiums, costs of repairs and replacements, and
all other expenses as required by this Lease (except all income, franchise and
other purely personal taxes imposed upon Landlord) which shall be assumed and
paid by Tenant, except as hereinafter expressly

1



--------------------------------------------------------------------------------



 



provided to the contrary. This covenant to pay rent shall be independent of all
other covenants contained in this Lease.
Real Estate Taxes shall be calculated on a usable square foot basis.
Professional fees incurred in controlling or reducing the amount of the
Property’s tax assessment or rate will be added to the Tax bill for the purpose
of this calculation. Real Estate Tax billings will be made using the year the
taxes are payable. We will prepare and submit a billing to You detailing the
amount of real estate taxes and Your proportional share, if any, as soon after
We receive the tax bill as possible. You will pay these charges within thirty
(30) days of that billing. After the first real estate tax billing, You will
begin making escrow payments with Your monthly rent in an amount equaling
one-twelfth (1/12) of the Your current tax billing.
Utilities will be separately metered to the Tenants specific Suite. You shall be
responsible for all direct metered utilities assigned to Your Suite, that is,
natural gas and electricity. You shall be responsible for making payments
directly to company providing service. Utility Charges Metered to You but not
paid by You, which we elect to pay on your behalf shall be billed to You plus
interest at the rate of 2% per month plus a $25 administrative charge.
Operating Expenses shall be calculated on a usable square foot basis. Expense
items included are utility charges except those individually metered to specific
office suites, insurance, wages and related benefits, services, management fees,
legal and accounting fees, and all other expenses relating to the protection,
preservation, and operation of the Property as determined by generally accepted
accounting principles. Expenditures or charges excluded are depreciation on the
Building, capital improvements to the Land or Building, principal and interest
on mortgage indebtedness, advertising, real estate broker’s leasing commissions,
and legal fees for the eviction of other tenants. We will prepare and submit a
billing to You detailing the operating expenses and Your proportionate share, if
any, as soon after the end of each calendar month as possible. You will pay
these charges within thirty (30) days of that billing.
Tenants share of both operating and tax expenses shall be 11.35% based on Your
share of the rentable square footage of the building.
Additional Terms
Payments
When You sign this Lease, You will pay to Us, the first month’s rent, plus the
Security Deposit. You will pay all subsequent monthly payments without reduction
of any kind, in advance, on or before the first day of each month plus
Additional Rent that becomes due to Us, in the name specified and sent to the
address listed in the “Notices” section of this lease.
Preparation Of Premises
Work to be done on the Premises for Your use and occupation will be according to
the Plan labeled Exhibit “A”. All other work will be at Your expense and may not
begin without our prior written approval. Before We will consider granting
approval for other work, You shall (1) provide plans and specifications in a
form satisfactory to Us; (2) obtain all necessary government permits and
approvals for construction or work to be performed; (3) provide sworn
contractor’s statements and certificates evidencing proper insurance. All
additions, modifications or installations shall be approved by Us before You
begin work. Our approval will not be unreasonably withheld. If premises are not
substantially complete by stated possession date of 12:01 A.M., February 1,
2000, the Landlord shall pay a penalty in the amount of $61.00 per day, for each
day thereafter, to the tenant, until the premises are substantially complete.
Possession
Possession shall begin on the day We tender the Premises to You for occupancy.
If, on the first day of the Term of this Lease, We do not tender possession of
the Premises, You do not have to pay rent until We do tender possession to You.
Rent will be prorated on a daily basis. If through Our fault We fail to tender
possession of the Premises within sixty (60) days after the beginning of the
Term, You may cancel this Lease if you haven’t taken possession by giving Us
written notice. Failure to notify Us will continue Your obligation to pay rent
for the lease term. If delay in tendering possession to You results from Your
failure to agree to plans, specifications or other proposals to remodel Your
premises, or failure of others hired by You to complete work, Your obligation to
pay rent shall begin on the starting date of Your lease Term.
Use Of Premises
You shall use the Premises only for general offices in complete compliance with
all applicable laws, ordinances and government regulations. You must not
obstruct or interfere with the rights of other tenants or occupants of the
Building.

2



--------------------------------------------------------------------------------



 



You must not do anything on or about the Premises which could increase the rate
of any insurance policy on the Building. You must comply with our written
regulations, issued from time to time, which are uniformly applicable to all
tenants.
Landlord’s Services
We will make Our best efforts to maintain the Property and to provide services
consistent with a quality office complex. Services include landscaping, snow and
ice control common area maintenance, window washing not less than twice per
year, office cleaning on a schedule established for this Building, and necessary
repairs not caused by Your action. We will not be liable to You for damages
resulting from the failure or delay in providing services. The Landlord will not
be liable for consequential damages under the term of this lease. You may not
reduce Your rent because of Our failure or delay in providing services. Any
services requested by You that are different or greater in amount or at
different times than the standard service will be billed to You at their full
cost.
Late Charges
You will pay a late charge of 2% per month until paid in full on all outstanding
Rent and Additional Rent beginning ten (10) days after the date of our written
notice and demand for payment of amounts due.
Utilities
You will promptly pay all utility charges for separately metered services
directly to the company providing the service.
Repairs & Upkeep
We shall make normal repairs to the Premises. You shall pay for any repairs that
are the result of Your abuse or negligence. You shall maintain the interior of
the Premises in a neat and orderly manner and comply with all governmental
regulations. If You fail to maintain the interior of the Premises or damage or
misuse the Premises, We may cancel the Lease and make the necessary repairs and
charge that expense to You as Additional Rent plus interest at the rate of 2%
per month.
We shall maintain the Building’s exterior walls, windows and roof, walks, drives
and parking areas, mechanical and plumbing systems, and interior and exterior
common areas except for damages caused by You. We shall not be liable to You for
any failure or delay in making repairs. You waive all rights to make repairs at
Our expense under any applicable law or regulation unless such law or regulation
expressly prohibits such waiver.
Alterations — Improvements
You will not make any alterations or improvements to the Premises without
obtaining Our consent in writing. If We consent to the alteration or
improvement, You are responsible for the compliance with all building codes and
regulations plus the payment of all associated costs. At the termination of this
Lease, all alterations and improvements, if not requested by Us, shall be
removed by You at Your sole expense and the Premises restored to the original
layout and finish treatment specified in Exhibit “A”. You agree to keep the
Premises free of all liens arising out of work done by You or on Your behalf or
under Your direction. We may pay or take action to remove such liens. You will
promptly reimburse Us for all payments made to release any liens and for Our
expenses, including reasonable attorney’s fees, as Additional Rent.
Signs
You will not put any signs or lettering on the Land, Building, doors, windows,
or other parts of the exterior of the Premises.
Security Deposit
The Security Deposit is security for the faithful performance of Your
obligations under this Lease and is not advance rent or a measure of Our damages
in the event of Your default. We need not keep the Security Deposit separate
from our general funds, and no interest shall be paid to You on these funds. We
may use any or all of the Security Deposit for the payment of Rent, Additional
Rent, or any other obligation due Us by You. If we apply any portion of the
Security Deposit to any of Your obligations, You shall pay to Us the amount
applied within five (5) business days of Our notice to You. If You faithfully
perform all of Your obligations, We will promptly return the Security Deposit to
You shortly after You vacate the Premises at the end of Your Lease term.

3



--------------------------------------------------------------------------------



 



Assignment & Subletting
You will not assign or sublet the Premises without Our prior written consent,
which will not be unreasonably withheld. We may condition Our reasonable consent
upon such terms as We deem in Our best interest.
Casualty
In the event that the Building or Premises are damaged by fire or other
casualty, We may choose to terminate this Lease, without further liability to
You by giving written notice within sixty (60) days of the date of casualty.
Rent and Additional Rent will be prorated to the date of the casualty. If We
choose to rebuild the Building or Premises to the conditions existing prior to
the casualty, the Lease will remain in full force and effect during restoration.
If the Premises are untenantable during restoration, You will not be obligated
to pay Rent or Additional Rent from the date of the casualty to the date the
Premises are tendered for occupancy. If the Premises are partially damaged, You
will be obligated to pay Rent and Additional Rent in proportion to the undamaged
floor area.
If We have not completed restoration in one hundred eighty (180) days following
the date of the casualty, You may terminate this Lease by giving Us written
notice within ten (10) days after the end of the one hundred eighty (180) day
period. If You do not exercise this right within the time allowed, You lose the
privilege to terminate this Lease.
We will not be required to repair, replace or reimburse You for any of Your
property that may have been damaged by the casualty. We will not be liable for
any loss or damage You might incur for interruption of Your business, or for
delays in completing the restoration, or otherwise.
Insurance
Tenant shall at all times during the Term of this agreement maintain, at its own
cost and expense, insurance against claims for personal or bodily injury, death,
or property damage resulting from or in connection with Tenant’s use of
Premises. Insurance protection must include the following amounts:

(a)   public liability insurance covering both Tenant and Landlord as insureds
with terms and in companies satisfactory to Landlord, with limits of not less
than $1,000,000 for injury to or death of any one person and $2,000,000 for
injury or death to more than one person, in any one occurrence for personal
injury, and $300,000 for property damages for any one occurrence, and;   (b)  
workmen’s compensation insurance in statutory limits.

Tenant shall prior to the commencement of the Term, furnish to Landlord
certificates evidencing such coverage, which certificates shall state that such
insurance coverage may not be changed or canceled without at least ten
(10) days’ prior written notice to Tenant and Landlord. Tenant shall furnish
Landlord ten (10) days prior to the stated expiration date of any such insurance
coverage with certificates evidencing that such coverage has been renewed. The
aforesaid insurance shall be in such companies and in form substance and amounts
(where not stated above) satisfactory to Landlord. The aforesaid insurance shall
not be subject to cancellation except after at least thirty (30) days’ prior
written notice to Landlord.
Eminent Domain
If any public or quasi-public authority acting under the power of eminent domain
takes all the Land, Building or Premises, or We transfer the property in
settlement of a threat of the exercise of the power of eminent domain, then this
Lease shall terminate as of the date of possession of the condemning authority,
and Rent and Additional Rent will be prorated to the date of possession. If less
than all of the Land or Building is taken by eminent domain, We may terminate
this Lease in Our sole discretion. In either case, notice must be given by
whomever desires to terminate the Lease to the other party or parties to this
Lease within thirty (30) days after the notice of taking by eminent domain. The
Lease will remain in effect until the date of possession of the condemning
authority, and Rent and Additional Rent will be prorated to that date. You will
have any claim to any award We may receive as a result of this.
Indemnity
You agree to indemnify Us from all claims, costs, damages, and expenses We may
suffer or incur, including attorney’s fees, caused, directly or indirectly, by:
(1) the conduct or management of the business conducted by You in the Premises;
(2) caused directly or indirectly by Your failure to comply with the terms of
this Lease; or (3) any act, omission, or negligence committed by You or Your
agents, employees, contractors, licensees or other person or persons in or about
the Premises whether such persons are doing work for You or not. In the event
anyone makes a claim against Us which

4



--------------------------------------------------------------------------------



 



is included in Your agreement and for which You have agreed to indemnify Us, You
will engage and pay for attorneys to defend Us who are acceptable to Us. You
release Us from and waive any claims against Us arising out of any repair or
accident in or about the Building resulting from Your act or an act of any other
tenant or occupant of the Building. In no event shall either party be charged
with or liable for any consequential damages of any kind.
Subordination
Your rights under this Lease are subordinate to the rights of the mortgagees and
holders of trust deeds against the Land and Building, which now exist or may be
placed against the Land and Building in the future. If any mortgagee or trust
deed holder forecloses against the Land or Building, You agree to accept the
mortgagees, trust deed holder or their assigns as lessor (“attorn”) under the
terms of this Lease.
Estoppel Certificate
You agree to execute a certificate concerning Your lease terms, payments made or
due, or events of default within ten (10) days of Our request. If You are
claiming any defenses to this Lease You must say so in the Estoppel Certificate.
The certificate(s) may be delivered to and relied upon by prospective purchasers
and mortgagees.
Other Tenants
We shall not be liable for any interference or disturbance by other tenants or
third persons nor may You terminate this Lease or reduce Your obligations to pay
Rent or Additional Rent by reason of such interference or disturbance.
Default
You are in default if any of the following events occur:

  (a)   You fail to pay any sum within five (5) days after written notice that
such sum is due;     (b)   You fail to cure any obligation or term of this Lease
other than an obligation to pay money within fifteen (15) days of written notice
of non-compliance;     (c)   You vacate or abandon any portion of the Premises;
    (d)   You fail to vacate the Premises upon termination of this Lease;    
(e)   Any petition is filed against or by You in a bankruptcy or other court to
delay payment of or to reduce or modify Your debts:     (f)   A custodian,
receiver or trustee is appointed to take charge of Your property or business;  
  (g)   You fail to maintain the Premises as provided in this Lease;     (h)  
You fail to follow the reasonable rules or regulations furnished to You and
other tenants.

Any failure by Us to enforce any term of this Lease shall not be a waiver of any
future default of the same or different terms. Our acceptance of any payment or
delay in electing any remedy shall not be a waiver of any default, unless We
notify You of a waiver in writing.
Remedies
In the event of any default, We may pursue any one or more of the following
remedies, plus all other remedies allowed by law or in equity.

  (a)   Terminate the Lease, and You agree to deliver possession of the Premises
to Us immediately. We may then recover damages equal to the net present value
(using a 6% discount rate) of all payments to be made under this Lease through
the end of the term, plus the amounts necessary to make the Premises suitable
for sale or rent, plus the cost of performing obligations required of You during
the Lease, plus expenses of finding a new tenant, less rents and payments
received;     (b)   Terminate Your right to possession of the Premises under the
Lease without terminating the Lease, in which case We may, but are not required
to, relet the Premises for Your account and upon such terms and conditions as We
deem appropriate. You will be liable to Us for the costs to redecorate, remodel,
repair, and relet (including broker’s fees), and for attorney’s fees. If the
amounts received upon the reletting are insufficient, You will pay Us any
deficiency on demand;     (c)   Enter the Premises, with due process of law, to
repossess the Premises, to remove You and any others occupying the Premises, and
to remove any and all property We might find on the

5



--------------------------------------------------------------------------------



 



      Premises. This action shall not be a trespass, eviction or forcible entry
and detainer. By signing this Lease You waive any right to claim damages for
this action, and this action, shall not relinquish any other right We might
have.

Any property removed from the Premises may be handled, disposed of, or, at Our
option, stored by Us at Your risk, loss and expense. We will not be liable for
the value, preservation or safekeeping of the property. After thirty (30) days,
We may, at Our option, regard the property as conveyed to Us by a bill of sale,
without further payment or credit to You.
Obligation To Pay Expenses
On Our written demand You shall pay all of Our expenses, costs and charges,
including fees of attorneys, appraisers, agents and real estate brokers,
incurred by Us in any transaction, negotiation, or litigation in which You cause
Us to become involved, whether or not legal proceedings result.
Holding Over
In the event that You retain possession of the Premises beyond the Term of this
Lease, or after termination of Your right to possession under this Lease, You
shall pay on a daily basis 200% of the applicable Rent and Additional Rent plus
any damages, including damages incurred by subsequent tenants, arising out of
holding possession after termination. We may elect, by giving written notice, to
treat holding over as a renewal of this Lease for a period from month to month
or for one year, whichever is specified in the notice, at 200% of the Rent and
Additional Rent then applicable. Acceptance of money by Us, without a written
notice of Our election to renew the Lease, does not give You any rights to
renewal or waive Our rights to re-enter and take possession and give notice, at
a later time, as specified in this paragraph.
Rights Reserved To Us
Without limiting any other right We may have, We reserve the right to enter the
Premises in the exercise of the following (without such re-entry being deemed an
eviction or a disturbance of Your use and possession of the Premises):

  (a)   Have pass keys to the Premises;     (b)   Make inspections of the
Premises and exhibit the Premises, to prospective purchasers, mortgagees and
other persons having a legitimate interest in viewing the same;     (c)  
Exhibit the Premises to prospective tenants during the last year of the Lease
Term;     (d)   Place “For Sale” or “For Rent” signs on the Land or Building;  
  (e)   Install and maintain signs on the Land and Building or within the common
areas;     (f)   Approve the weight, size and location of safes, computers and
any other heavy articles to be situated in the Premises by You;     (g)  
Exclude or expel any peddler, solicitor or unauthorized person at any time;    
(h)   Perform any acts relative to safety, protection or preservation of the
Building and all tenants, and during such operations, to take into and through
the Building and Premises all materials and equipment required, and to close or
suspend temporarily the use of the common areas of the Building. All of the
foregoing may be done during normal business hours, except in the event that
such work is at Your request or caused by Your negligence or the negligence of
Your employees, customers, guests, and invites. In that event, if it shall
become necessary to perform such work during other than normal business hours,
You shall pay to Us the costs of over-time and other expenses incurred.     (I)
  Enter the Premises in the event of an emergency and take necessary action.    
(j)   Change the street address of the Building, or change the office numbering
system of the Premises.

No act by Us shall be construed as an agreement to terminate this Lease, or an
acceptance of surrender of the Premises, unless We give You written notice.

6



--------------------------------------------------------------------------------



 



Notices
All notices and demands required or permitted must be in writing and will be
effective on the date of hand delivery with receipt, or date of mailing by
certified or registered U.S. Mail, postage fully prepaid, or date sent using an
overnight package courier, addressed as follows:
625 North Court Building
c/o Moats Office Properties
PO Box 1189
Palatine, IL 60078-1189
Miscellaneous
This Lease and its Exhibits are the entire agreement of the parties and
supersedes all prior agreements, understandings, representations and
negotiations. All modifications and amendments must be signed by You and Us to
be enforceable. If any term of this Lease is unenforceable, void or against
public policy, the remaining terms of this Lease shall remain in full force and
effect.
This Lease shall be binding on Your and Our successors and assigns.
Right of First Refusal
Tenant shall have the Right of First Refusal of all contiguous space within the
building.
Option To Renew
Tenant shall have the option to renew for one (1) five-year period at 90% of the
then fair market rental value of similar office space in Palatine, II. Tenant
shall provide 180 days written notice prior to expiration of lease to exercise
this option.
Landlord shall paint Tenant’s premises at the beginning of the renewal this
lease
LANDLORD:
Lawrence R. Moats, Agent for Beneficiaries of
Trust No. MP-011567, With The First Chicago Trust Company of Illinois, as
Trustee

                     
By
  /s/ [ILLEGIBLE]       Title   Agent    
 
 
 
               

TENANT:
Royal American Bank, Inc.

                     
By
  /s/ [ILLEGIBLE]       Title   Vice Chairman    
 
 
 
               

7



--------------------------------------------------------------------------------



 



FIRST LEASE AMENDMENT
This Lease Amendment constitutes an amendment of the original Lease Agreement,
dated 24thday of September, 1999 made between Lawrence R. Moats, agent and
holder of power of direction of the beneficiary of Trust No. MP-011567, Dated
March 16, 1992, with the First Chicago Trust Company of Illinois as Trustee
(“Landlord”) and Royal American Bank, Inc. (“Tenant”). All terms and Conditions
cited in the original Lease Agreement shall apply to this Lease amendment,
entered into by the parties defined below, except as specifically modified
herein.
On this date, November 12, 2002, Moats Office Properties, Inc. successor agent
and holder of power of direction of the Beneficiary of Trust No. MP-011567,
Dated March 16, 1992, With The First Chicago Trust Company of Illinois, as
Trustee (herein referred to as “We”, “Us”, “Our”, and “Landlord”) and Royal
American Bank, Inc. (herein referred to as “You”, “Your”, “Yours” and “Tenant”)
agree as follows: To lease the premise defined below under the following terms:
Basic Terms
Suite No. is 280 is modified to contain approximately 3709 Rentable Square Feet
in a building known as 625 N. North Court, Palatine, Illinois, of an office
building containing a total rentable area of approximately 24,228 square feet.
Tenant’s proportionate share of the Building is 15.31% (“Proportionate Share”),
or as shall be later adjusted by Landlord based upon the percentage that the
Rentable square feet of the Premises bears to the total rentable square feet of
the Building. The term of the Lease shall begin December 1, 1999 and continue
through November 30, 2006, with the following monthly installments:
From December 15, 2002 to November 30, 2003 at $5,123.00 Per Month
From December 1, 2003 to November 30, 2004 at $5,251.00 Per Month
From December 1, 2004 to November 30, 2005 at $5,382.00 Per Month
From December 1, 2005 to November 30, 2006 at $5,517.00 Per Month
Early Option To Terminate
Tenant shall have a one time right to terminate the last year (December 1, 2005
to November 30, 2006) of this lease by providing Landlord with a minimum 30 days
advanced written notification prior to December 1, 2005. If the Tenant does not
provide the Landlord with 30 days written notice prior to December 1, 2005 then
the Lease will remain in effect for its full term.
See Exhibit “A” for modified floor plan.

     
LANDLORD
  TENANT
Moats Offices Properties, Inc.
  Royal American Bank

                     
By
          By   /s/ [ILLEGIBLE]    
 
                   
 
                   
Date
          Date   1/16/03    
 
 
 
               

Page 1 of 2



--------------------------------------------------------------------------------



 



SECOND LEASE AMENDMENT
This Lease Amendment constitutes an amendment of the original Lease Agreement,
dated 24th day of September, 1999 and First Lease Amendment, dated
November 12,2002 made between Moats Office Properties, Inc. successor agent and
holder of power of direction of the beneficiary of Trust No. MP-011567, Dated
March 16,1992, with the First Chicago Trust Company of Illinois as Trustee
(“Landlord”) and Royal American Bank, Inc. (“Tenant”). All terms and Conditions
cited in the original Lease Agreement shall apply to this Lease amendment,
entered into by the parties defined below, except as specifically modified
herein.
On this date, September 20,2006, Moats Office Properties, Inc. successor agent
and holder of power of direction of the Beneficiary of Trust No. MP-011567,
Dated March 16,1992, With The First Chicago Trust Company of Illinois, as
Trustee (herein referred to as “We”, “Us”, “Our”, and “Landlord”) and Royal
American Bank, Inc. (herein referred to as “You”, “Your”, “Yours” and “Tenant”)
agree as follows: To lease the premise defined below under the following terms:
Basic Terms
Suite No. is 280 is modified to contain approximately 3709 Rentable Square Feet
in a building known as 625 N. North Court, Palatine, Illinois, of an office
building containing a total rentable area of approximately 24,228 square feet.
Tenant’s proportionate share of the Building is 15.31% (“Proportionate Share”),
or as shall be later adjusted by Landlord based upon the percentage that the
Rentable square feet of the Premises bears to the total rentable square feet
of the Building. The term of the Lease shall begin December 1,2006 and continue
through November 30,2007, with the following monthly installments:
From December 1,2006 to November 30,2007 at $5,655.00 Per Month
The Landlord shall have the right to show the space during this lease extension.
All other terms and conditions of the original lease dated September 24,1999 and
First Lease Amendment, dated November 12,2002 shall be binding as though the
content were included in this Lease amendment except as specifically modified
herein.

     
LANDLORD
  TENANT
Moats Offices Properties, Inc.
  Midwest Bank a Trust Company Inc.

                     
By
          By   /s/ [ILLEGIBLE]    
 
                   
 
                   
Date
          Date   10/4/06    
 
 
 
               

Page 1 of 1